Citation Nr: 1104258	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1982 to September 
1986.  He also served in the U.S. Air Force Reserves from October 
1986 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the above-referenced 
claim.  

This matter was previously before the Board in February 2009, at 
which time the Board denied the claim for service connection for 
a psychiatric disorder.  Thereafter, the Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a  Joint Motion for Remand, the parties 
(Veteran and VA) asked the Court to vacate the February 2009 
Board decision and remand the case for proper notice to the 
Veteran of the unavailability of his Social Security 
Administration (SSA) records.  In a May 2009 Order, the Court 
granted the motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran has claimed entitlement to service connection 
for a psychiatric disability.  In support of his claim, he 
submitted evidence in June 2003 indicating that he currently 
receives SSA benefits.  The RO contacted the SSA office in 
Mobile, Alabama in January 2006, October 2006, April 2007, 
December 2007, February 2008, and July 2008 requesting copies of 
the Veteran's SSA disability records.  A Report of Contact dated 
in July 2008 shows that the SSA informed the RO that the 
Veteran's file was not located at the Mobile office.  

The parties acknowledged in the above-referenced JMR that despite 
the efforts from the RO, VA had not obtained the Veteran's SSA 
records.  Moreover, the parties concluded that the Veteran had 
not been provided with notice pursuant of 38 C.F.R. § 3.159(e) 
that his SSA could not be obtained.  Instead, the RO noted in the 
October 2008 Supplemental Statement of the Case that it received 
a negative reply from SSA for the requested records.  Given this, 
the parties agreed that VA had not satisfied its duty to notify 
the Veteran in this respect of its inability to obtain his SSA 
records under 38 U.S.C.A. § 5013A and 38 C.F.R. § 3.159(e).  The 
parties concluded that a remand was required in this case so that 
the Veteran may be provided proper notice of the unavailability 
of his SSA records, despite VA's numerous attempts to locate 
these records.  

Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal 
records do not exist or that further efforts to obtain them would 
be futile, then VA must provide the Veteran with oral or written 
notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is 
oral, VA must make record of the notice.  Id.  The notice must 
contain the identity of the records VA was unable to obtain, an 
explanation of the efforts VA made to obtain the records, a 
description of any further action VA would take regarding the 
claim, and notice that the veteran is ultimately responsible for 
providing the evidence.  Id.  No such notice was provided to the 
Veteran in this matter.  As such, the Board finds it has no 
choice but to remand this claim and direct the RO to inform the 
Veteran of the unavailability of his SSA records, pursuant to 38 
C.F.R. § 3.159(e), and provide him the opportunity to provide a 
copy of the identified records to the VA. 





Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall contact the Veteran and 
his representative and inform them of the 
unavailability of his SSA disability records.  
In so doing, the RO/AMC shall provide the 
Veteran with identification of the records 
unable to be obtained, an explanation of the 
efforts that VA made to obtain those records, 
and a description of any further action to be 
taken with respect to this claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain, as well as a 
notice that the claimant is ultimately 
responsible for providing the evidence.  The 
RO/AMC shall provide the Veteran with 
sufficient time to provide a response, or 
such evidence, and request that the Veteran 
inform the RO if he is unable to procure such 
evidence.

2.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim, including consideration 
of any new evidence obtained following the 38 
C.F.R. § 3.159(e) notice.  If the benefit 
sought on appeal remains denied, the Veteran 
and his accredited representative should be 
issued a Supplemental Statement of the Case 
(SSOC) and given a reasonable opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



